WIGGINTON, Judge
(concurring in part and dissenting in part).
I concur in the holding of the majority that the proof adduced by appellee at the trial is insufficient to support the decree of divorce on the ground of desertion. However my examination of the evidence as a whole, and the reasonable inferences deducible therefrom, when considered in a light most favorable to the prevailing party,, leads me to the conclusion that the Chancellor did not abuse his discretion in holding that appellee has adequately sustained the burden of establishing his right to a divorce on the ground of cruelty. Martin v. Martin, (Fla.App.1958) 102 So.2d 837. Lear v. Lear, (Fla.1957) 95 So.2d 519. I would therefore affirm the decree appealed. Perry v. Perry, (Fla.App.1957) 97 So.2d 152.